SAWAYA, J.
Appellant, Dennis St. Lawrence, appeals the summary denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Appellant also has a direct appeal pending of his resentencing under Heggs v. State, 759 So.2d 620 (Fla.2000). Rule 3.800(a) explicitly prohibits the filing of a motion during the pendency of a direct appeal. Therefore, in accordance with Daniels v. State, 712 So.2d 765 (Fla.1998), the trial court’s order is vacated.
If appellant elects to refile his Rule 3.800(a) motion after his direct appeal has been decided, he is advised that such a motion is limited to 1) claims that a sentence fails to comport with statutory or constitutional limits or 2) errors that are the result of a scoresheet miscalculation. See State v. Mancino, 714 So.2d 429 (Fla.1998); Davis v. State, 661 So.2d 1193 (Fla.1995). Moreover, only those issues which can be resolved as a matter of law, without an evidentiary hearing, may be considered. See Mancino.
ORDER VACATED.
GRIFFIN and PLEUS, JJ., concur.